[J-30-2022]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT

    BAER, C.J., TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, BROBSON, JJ.


    MARIE SCOTT, NORMITA JACKSON,               :   No. 16 WAP 2021
    MARSHA SCAGGS, REID EVANS, WYATT            :
    EVANS, TYREEM RIVERS                        :   Appeal from the Order of the
                                                :   Commonwealth Court entered May
                                                :   28, 2021 at No. 397 MD 2020.
               v.                               :
                                                :   ARGUED: April 13, 2022
                                                :
    PENNSYLVANIA BOARD OF PROBATION             :
    AND PAROLE                                  :
                                                :
                                                :
    APPEAL OF: MARIE SCOTT, NORMITA             :
    JACKSON, MARSHA SCAGGS, TYREEM              :
    RIVERS                                      :


                                        OPINION


JUSTICE DONOHUE                                         DECIDED: OCTOBER 19, 2022

        The four named appellants were convicted of what is today codified as second-

degree murder1 and as a result are ineligible for parole per 61 Pa.C.S. § 6137(a)(1). (“The

board may parole … any offender to whom the power to parole is granted to the board by

this chapter, except an offender condemned to death or serving life imprisonment.”).



1 18 Pa.C.S. § 2502(b) (murder of the second degree); 18 Pa.C.S. § 1102(b) (setting
penalty for murder of the second degree as a term of life imprisonment). Appellant Marie
Scott was charged in 1973, before the crime exists as it does today. See Commonwealth
v. Moore, 373 A.2d 1101, 1103 n.4 (Pa. 1977) (stating that as of 1974 “murder of the
second degree has been reclassified as murder of the third degree
and felony murder has been reclassified as murder of the second degree”).
Appellants filed a petition for review in the nature of a complaint in the Commonwealth

Court, seeking a declaration that Section 6137(a)(1)2 is unconstitutional as applied on the

grounds that depriving Appellants of any opportunity for parole violates the constitutions

of this Commonwealth and the United States. We granted review to determine whether

this suit was within the Commonwealth Court’s original jurisdiction to hear suits against

government agencies like the Board of Probation and Parole (“Board”)3 or whether the

petition fell within the statutory exception for petitions in the nature of post-conviction

relief. We affirm the Commonwealth Court’s holding that it lacked jurisdiction. While

some claims challenging parole eligibility may be heard in the Commonwealth Court,

these claims, which require the declaration of a new constitutional holding that life

sentences without the possibility of parole (“LWOP”) sentences are unconstitutional, are

encompassed by the statutory exception for petitions in the nature of post-conviction

relief. We therefore affirm.

                                            I.

                                Procedural Background

        On May 19, 2020, each appellant submitted an application for parole to the Board.4

Petition for Review, 7/8/2020, at 9-10, ¶ 19. The Board denied each application on the


2  As the Commonwealth Court pointed out in its opinion, while Appellants generically
referenced Section 6137 their challenge is to Section 6137(a)(1). We thus refer to that
subsection. Scott v. Pa. Bd. of Prob. & Parole, 256 A.3d 483, 485 n.3. (Pa. Commw.
2021).

3   42 Pa.C.S. § 761.

4 The facts specific to each of the four underlying convictions for second degree murder
are irrelevant to our analysis and we omit these details. The Commonwealth Court
opinion, authored by then-President Judge and now-Justice Brobson, cogently sets forth
the facts and rehabilitative efforts of the respective appellants.


                                      [J-30-2022] - 2
basis that serving a sentence of life imprisonment rendered each ineligible for parole per

Section 6137. Id. at 10, ¶ 20. On July 8, 2020, counsel filed a petition for review in the

Commonwealth Court’s original jurisdiction, seeking a declaration that Section 6137(a)(1)

was unconstitutional as applied. The petition raised two claims for relief. First, that the

Board’s enforcement of the statute “violates Art. I, § 13 of the Pennsylvania state

constitution prohibiting ‘cruel punishments.’” Id. at 36, ¶ 133. With respect to this count,

Appellants argued that the analysis would be the same as under the Eighth Amendment

to the United States Constitution because the Pennsylvania Constitution must offer at

least as much protection. The second claim argued that if the first claim were rejected

the statute is unconstitutional under the heightened protections of the Pennsylvania

Constitution. Id. at 38, ¶ 141 (citing Commonwealth v. Edmunds, 586 A.2d 887 (Pa.

1991)).

        The Board, represented by the Attorney General, filed preliminary objections,

which included a “lack of jurisdiction / improper venue.” While 42 Pa.C.S. § 761(a)(1)

authorizes suits “[a]gainst the Commonwealth government,” the Board pointed to the

statutory exception for “actions or proceedings in the nature of applications for a writ of

habeas corpus or post-conviction relief not ancillary to proceedings within the appellate

jurisdiction of the court.” 42 Pa.C.S. § 761(a)(1)(i). According to the Board, the claims

raised fit within this statutory exception. Preliminary Objections, 8/7/2020, at unnumbered

¶ 11.

        Appellants replied to the objections, arguing, in pertinent part, that the

Commonwealth Court had original jurisdiction over the matter because they were not

challenging their sentence of life imprisonment. Their fundamental position was that the




                                      [J-30-2022] - 3
trial court imposed the sentence of life imprisonment but did not impose a sentence of life

without parole. The inability to receive parole is a result of multiple statutory provisions,

“but it is not part of the sentence per se.” Answer to Preliminary Objection, 9/8/2020, at

3, ¶ 2. Thus, the sought relief did not implicate their criminal sentences but merely “parole

eligibility, which may or may not result in release, and … does not challenge Petitioners’

underlying convictions or sentences[.]” Id. at 8, ¶ 16 (emphasis omitted).

       The Commonwealth Court sustained the jurisdictional preliminary objection and

dismissed the petition. Scott v. Pa. Bd. of Prob. & Parole, 256 A.3d 483, 485 (Pa.

Commw. 2021). The panel drew guidance from Stackhouse v. Commonwealth, 832 A.2d

1004 (Pa. 2003) (plurality), which addressed whether the Commonwealth Court had

jurisdiction over a three-count complaint filed by Diane Stackhouse, a Pennsylvania State

Police employee.      The allegations concerned Stackhouse’s application for a job

promotion, which entailed an internal investigation. Stackhouse alleged that certain PSP

employees were permitted to improperly probe her private affairs. Stackhouse named as

defendants the PSP, the PSP Commissioner, and Deputy Commissioner Paul Evanko.

The first count of the complaint sought a declaration that Stackhouse’s privacy and

reputational interests were harmed during the investigation. The second and third counts

sought monetary damages from Commissioner Evanko.

       Stackhouse filed her suit in the court of common pleas. The defendants filed

preliminary objections asserting that the Commonwealth Court had original jurisdiction,

because the complaint was against the PSP as an agency and its officials. The trial court

granted the jurisdictional objection and transferred the action to the Commonwealth

Court, which in turn determined that the actions were essentially tort actions. Those




                                      [J-30-2022] - 4
actions are specifically excluded from its original jurisdiction.         See 42 Pa.C.S. §

761(a)(1)(v) (generally excluding actions against government officials “in the nature of

trespass”). It therefore dismissed the petition for lack of original jurisdiction.

        We affirmed, with no majority opinion. The primary difficulty was that all parties

agreed that the first count was within the Commonwealth Court’s original jurisdiction, but

the remaining two were excluded because they were essentially tort actions.               The

Commonwealth argued that the Commonwealth Court had ancillary jurisdiction over

counts two and three per 42 Pa.C.S. § 761(c) (“To the extent prescribed by general rule

the Commonwealth Court shall have ancillary jurisdiction over any claim or other matter

which is related to a claim or other matter otherwise within its exclusive original

jurisdiction.”).   Stackhouse, meanwhile, agreed that only count one was within the

Commonwealth Court’s original jurisdiction but “for the sake of judicial economy” asked

that the matter be remanded to the county court of common pleas. Stackhouse, 832 A.2d

at 1007.

        A three-Justice plurality resolved the issue by recharacterizing count one,

concluding that it “rests upon the same allegations of defamation and invasion of privacy

as asserted in Counts II and III.” Id. at 1008. Including a count for declaratory or injunctive

relief cannot “transform the complaint” from a trespass action into an action belonging

within the Commonwealth Court’s original jurisdiction.           Id.   Because “the core of

[Stackhouse’s] complaint is an action in trespass, original jurisdiction lies in the court of

common pleas notwithstanding the injunctive/declaratory label attached to Count I.” Id.

at 1009. The plurality remarked that “permitting jurisdictional questions to turn solely upon




                                       [J-30-2022] - 5
the styling of claims within a complaint would arguably permit forum shopping through

pleading.” Id. at 1008 (citation omitted).

       Following that rationale, the Commonwealth Court concluded that the two claims

presented “squarely challenge the constitutionality of Petitioners’ sentences.” Scott, 256

A.3d at 491. The panel observed that the Appellants heavily relied on precedents like

Miller v. Alabama, 567 U.S. 460 (2012) (holding that Eighth Amendment prohibits

sentencing individuals who commit crimes as juveniles to mandatory sentence of life

imprisonment without parole) to support their petition for review. While the Appellants

styled these claims in the context of seeking declaratory relief from a Commonwealth

agency, that characterization did not control per the Stackhouse analysis. The Appellants

“have fashioned the Petition in this manner in a thinly veiled attempt to forum shop through

pleading[.]” Id. at 492. The court concluded that the statutory exception applied and

dismissed the petition.

       Senior Judge Bonnie Brigance Leadbetter dissented. Judge Leadbetter did not

“read the Complaint in this case as an attack on Petitioners’ convictions or sentences, but

rather as what it purports to be: a facial and as applied Eighth Amendment challenge to

the provisions of the Prisons and Parole Code[.]” Id. at 496 (Leadbetter, J., dissenting).

Judge Leadbetter observed that the claims “plainly cannot be raised in petitions filed

pursuant to the Post Conviction Relief Act because such petitions have been time-barred

for many years and when they were timely, the pled circumstances which now give rise

to potential Eighth Amendment claims did not exist.” Id. (footnote omitted).

       Appellants filed a direct appeal to this Court as of right. 42 Pa.C.S. § 723(a).




                                      [J-30-2022] - 6
                                            II.

                                       Arguments

      The Appellants reiterate their fundamental argument that their petition does not

attack their sentences or convictions and merely challenges the Board’s decision not to

process their applications for parole. For over a century this Court has recognized the

principle that “the maximum sentence imposed by the trial court is the ‘true sentence’ and

the only sentence with ‘legal validity,’ and that parole is merely a condition on that

sentence.” Appellants’ Brief at 20.

      Appellants discuss our recent decision in Hudson v. Pennsylvania Board of

Probation & Parole, 204 A.3d 392 (Pa. 2019), which in their view corroborates the

foregoing distinction between challenges to parole eligibility that belong in the

Commonwealth Court and claims concerning the sentence itself, and definitively

establishes that the Commonwealth Court erred by finding a lack of jurisdiction. In

Hudson, an inmate serving a sentence of life imprisonment for second degree murder

sought parole, which the Board denied on the basis that an inmate is eligible for parole

only upon completing the minimum sentence; a sentence of life imprisonment has no

minimum sentence and thus is ineligible for parole. Hudson thereafter filed a petition for

review in the Commonwealth Court, alleging that “because the common pleas court had

failed to specify a minimum sentence, he should be deemed to have an implied minimum

of one day of confinement.” Id. at 394.




                                      [J-30-2022] - 7
        As discussed in more detail later, the Hudson Court determined that the minimum

sentence “merely sets the time after which he is eligible to serve the remainder of his

sentence on parole.” Id. at 396. We rejected the notion that trial courts must set a

minimum sentence when imposing a life sentence, as that is logically impossible without

knowing when a person will die. We also rejected the argument that a minimum sentence

should be presumed. We ultimately concluded that “the Board lacks the power to release

on parole an inmate servicing [sic] a mandatory life sentence for second-degree murder.”

Id. at 399.

        According to Appellants, Hudson supports a finding of jurisdiction because we

stated that “the actual sentence of a prisoner subject to total confinement is his maximum

sentence.” Id. A decision in their favor means only that they will be eligible for parole,

and even if paroled “their maximum sentence of life – the ‘real’ and ‘only’ sentence they

are serving – will remain intact.” Appellants’ Brief at 23.

        Appellants argue that nothing in Hudson suggested that the Commonwealth Court

lacked jurisdiction to entertain the claim, as this Court is free to address subject-matter

jurisdiction sua sponte. It thus follows that we implicitly accepted the Commonwealth

Court’s original jurisdiction.   Appellants submit that it is unlikely the Hudson Court

overlooked an obvious jurisdictional issue, and the case should therefore be read to hold

that the Commonwealth Court has original jurisdiction to entertain claims concerning

parole eligibility.

        Appellants finally urge this Court to consider federal decisions examining claims

brought under 42 U.S.C. § 1983, which provides civil remedies for violations of

constitutional rights. Appellants cite Hill v. Snyder, 878 F.3d 193 (6th Cir. 2017), which




                                      [J-30-2022] - 8
involved a suit commenced in 2010 by several Michigan individuals serving sentences of

life imprisonment without parole for crimes committed as juveniles. During the pendency

of that litigation, the United States Supreme Court decided Miller and Michigan officials

made legislative changes in response. Appellants quote the portion of Hill declaring that

the claims could proceed under Section 1983 because “success would not automatically

result in speedier release … [b]ecause the Michigan Parole Board retains discretion to

deny parole to those who are or become eligible[.]” Id. at 211. Thus, success on the

merits “would not automatically spell speedier release” and the suits could proceed under

Section 1983. Appellants maintain that we should adopt this same logic.

        The Commonwealth challenges the Appellants’ fundamental premise that parole

consideration exists separately from the criminal sentence. “This is artifice intended to

circumvent the clear limitations on Commonwealth Court jurisdiction, and obtain a

second, illicit bite at the apple.”   Commonwealth’s Brief at 5.    Eligibility for parole

consideration is “entirely a function of the sentence.”   Id. (emphasis omitted). The

Commonwealth points out that many individuals, including the lead plaintiff in this case,

have attempted to file PCRA petitions seeking a declaration that their sentences are

unconstitutional following Miller but have uniformly lost. “They cannot simply repackage

those failed sentencing claims as ‘administrative’ challenges without obliterating the

PCRA’s jurisdictional boundaries while turning Commonwealth Court into just another

post-conviction review forum.” Id. The Commonwealth submits that Hudson supports its

position because that case “held that § 1102(b)—by its own terms—does indeed bar

parole.” Id. at 7. Therefore, LWOP “is not independent of the sentencing statute … but

integral to it.” Id.




                                      [J-30-2022] - 9
       Responding to the argument that the Hudson Court implicitly determined that the

Commonwealth Court has jurisdiction over all types of parole eligibility claims, the

Commonwealth points out that “the parties … proceeded without objection” as to

jurisdiction, and “this Court was not obligated to object on their behalf, and its restraint

does not create legal precedent.” Id. at 11.

       The Commonwealth also says that Appellants’ reliance on extending cases like

Miller illustrates that Appellants do not merely challenge parole as a “condition.”

“Petitioners are at a loss to explain why an effort to apply Miller belongs in a PCRA court,

but an effort to extend Miller belongs in Commonwealth Court.” Id. at 11-12. The

Commonwealth maintains that the Appellants will become eligible for parole only if a new

decision determines that LWOP is an unconstitutional sentence for persons convicted of

felony murder and is held to apply retroactively through the PCRA. Id. at 18.

                                              III.

                                          Analysis

       “In ruling on whether the preliminary objections … were properly sustained, we

must determine whether it is clear and free from doubt from all the facts pleaded that

Appellants will be unable to prove facts legally sufficient to establish jurisdiction or a right

to relief.” Ciamaichelo v. Indep. Blue Cross, 909 A.2d 1211, 1216 n.7 (Pa. 2006) (citation

omitted). “The issue for review centers on the question of subject matter jurisdiction. As

this question is purely one of law, our standard of review is de novo, and our scope of

review is plenary.” Commonwealth v. Jones, 929 A.2d 205, 211 (Pa. 2007) (quoting

Commonwealth v. Bethea, 828 A.2d 1066, 1071 n.5 (Pa. 2003)).                  Additionally, the

jurisdictional question involves an interpretation of Section 761(a)(1) and (a)(1)(i), and we




                                       [J-30-2022] - 10
thus must examine the statutory text.       “Whether subject matter jurisdiction lies in

the Commonwealth Court is a question of statutory interpretation, as to which our

standard of review is de novo and our scope of review is plenary.” In re Petition for Enf't

of Subpoenas issued by Hearing Exam'r in a Proceeding before Bd. of Med., 214 A.3d

660, 666 (Pa. 2019) (citation omitted). As with all questions of statutory interpretation,

“our foremost object is to ‘ascertain and effectuate the intention of the General

Assembly.’” Id. (quoting 1 Pa.C.S. § 1921(a)). Thus, our task is to determine whether

this petition contains claims that the General Assembly would have intended the

Commonwealth Court to hear.

       On its face, the petition for review sought relief against the Board and therefore

meets the plain language of Section 761(a)(1). The Commonwealth responds that the

claim Appellants have raised is in the nature of a writ of habeas corpus and therefore falls

within the plain language of (a)(1)(i).   At this juncture, a discussion of jurisdictional

concepts and the General Assembly’s creation of a separate forum for processing

collateral claims concerning an inmate’s sentence provides useful background for our

analysis.

                                            A.

                                       Jurisdiction

       Article V, Section 4 of the Pennsylvania Constitution, adopted April 23, 1968,

created the Commonwealth Court and stated that the court shall “have such jurisdiction

as shall be provided by law.” The General Assembly enacted Section 761 of the Judicial

Code, which conferred the Commonwealth Court with original and exclusive jurisdiction

over certain cases, including civil actions or proceedings against government agencies




                                     [J-30-2022] - 11
and officials. The conferral of original and exclusive jurisdiction creates subject-matter

jurisdiction in the Commonwealth Court for the specified classes of claims.              See

Shenango Valley Osteopathic Hosp. v. Dep't of Health, 451 A.2d 434, 437 n.7 (Pa. 1982)

(“Certainly a complaint alleging a cause of action for relief against the Commonwealth

derivative from provisions of the federal and state constitutions states a claim within

the subject-matter jurisdiction of the Commonwealth Court.”).          Simultaneously, the

statutory exclusion cited by the Commonwealth makes clear that any claim that is “in the

nature of applications for a writ of habeas corpus or post-conviction relief” is removed

from the Commonwealth Court’s original jurisdiction.

       The General Assembly has separately created a statutory mechanism for

adjudicating “a writ of habeas corpus or post-conviction relief.” The Post-Conviction

Relief Act “shall be the sole means of obtaining collateral relief and encompasses all other

common law and statutory remedies for the same purpose that exist when this subchapter

takes effect, including habeas corpus and coram nobis.” 42 Pa.C.S. § 9542.5 That the

PCRA exists at all is a matter of statutory grace as “States have no constitutional

obligation to provide a means for collaterally attacking convictions; however, if they do,

then such procedures must comport with the fundamental fairness mandated by the Due

Process Clause.”     Commonwealth v. Haag, 809 A.2d 271, 283 (Pa. 2002) (citation

omitted). See also Pennsylvania v. Finley, 481 U.S. 551, 556-57 (1987) (“Postconviction

relief is even further removed from the criminal trial than is discretionary direct review. It




5 “[W]e have never held that the remedy of habeas corpus does not exist for the rare
instance where the PCRA offers no remedy.” Commonwealth v. West, 938 A.2d 1034,
1043 (Pa. 2007). There is no question that the PCRA offers a remedy if the claim is
viewed as challenging the constitutionality of a sentence of LWOP.


                                      [J-30-2022] - 12
is not part of the criminal proceeding itself, and it is in fact considered to be civil in

nature.”).

       The General Assembly’s determination that a PCRA petition must be filed within

one year of when a petitioner’s judgment of sentence becomes final6 is statutorily

described as a jurisdictional limitation. 42 Pa.C.S. § 9545 (entitled “Jurisdiction and

proceedings”); see also Commonwealth v. Peterkin, 722 A.2d 638, 641 (Pa. 1998) (“[O]n

November 17, 1995, the General Assembly amended the PCRA to require that, as a

matter of jurisdiction, a PCRA petition must be filed within one year of final judgment.”).

We have further concluded that this jurisdictional requirement implicates subject-matter

jurisdiction. Commonwealth v. Fahy, 737 A.2d 214, 222 (Pa. 1999) (“Jurisdictional time

limits go to a court's right or competency to adjudicate a controversy.”); Commonwealth

v. Whitney, 817 A.2d 473, 478 (Pa. 2003), overruled on other grounds by Commonwealth

v. Small, 238 A.3d 1267 (Pa. 2020) (“We have also held that even where the PCRA court

does not address the applicability of the PCRA timing mandate, this Court will consider

the issue sua sponte, as it is a threshold question implicating our subject matter

jurisdiction and ability to grant the requested relief.”). The PCRA’s strict one-year limit on

filing a petition reflects the General Assembly’s intent to accord finality to the criminal

process. See Peterkin, 722 A.2d at 642 (“With the 1995 amendments to the PCRA, the




6  A judgment of sentence becomes final “at the conclusion of direct review, including
discretionary review in the Supreme Court of the United States and the Supreme Court
of Pennsylvania, or at the expiration of time for seeking the review.” 42 Pa.C.S. §
9545(b)(3). The finality line is critical because defendants whose cases are not yet final
are constitutionally entitled to the retroactive application of new rules subject to doctrines
like waiver. Griffith v. Kentucky, 479 U.S. 314 (1987); Commonwealth v. Hays, 218 A.3d
1260 (Pa. 2019) (declining to apply on direct review a new rule due to defendant’s failure
to preserve the issue).

                                      [J-30-2022] - 13
General Assembly has established a scheme in which PCRA petitions are to be accorded

finality. … At some point litigation must come to an end.”).

       Relatedly, the PCRA offers a limited ability to obtain relief based on subsequent

changes in the law issued after the one-year period to seek collateral relief has lapsed.

The PCRA contains three statutory exceptions to the time-bar, including, as relevant here,

for the assertion of “a constitutional right that was recognized by the Supreme Court of

the United States or the Supreme Court of Pennsylvania after the time period provided in

this section and has been held by that court to apply retroactively.”        42 Pa.C.S. §

9545(b)(1)(iii).   This exception balances the societal interest in affording criminal

convictions finality against the societal interest in permitting defendants to obtain relief

based on extraordinary changes in the law.

                                            B.

                                Hudson and jurisdiction

       The Section 9545(b)(1)(iii) exception has been frequently invoked as a basis to

apply Eighth Amendment cases like Miller or extend them to defendants similarly situated

to Appellants. See Commonwealth v Cintora, 69 A.3d 759, 764 (Pa. Super. 2013)

(holding that the exception does not recognize “a new Eighth Amendment right, that those

whose brains were not fully developed at the time of their crimes are free from mandatory

life without parole sentences”); Commonwealth v. Lee, 206 A.3d 1, 10 (Pa. Super. 2019)

(en banc) (“As compelling as the ‘rationale’ argument is, we find it untenable

to extend Miller to one who is over the age of 18 at the time of his or her offense for

purposes of satisfying the newly-recognized constitutional right exception in section

9545(b)(1)(iii).”). Setting aside for the moment that these cases involved claims explicitly




                                     [J-30-2022] - 14
seeking relief from unconstitutional punishment, the Commonwealth’s argument that

Appellants’ position undermines this body of case law is compelling. Yet, as Appellants

point out, Hudson implicitly accepted that claims challenging parole eligibility are properly

within the Commonwealth Court’s original and exclusive jurisdiction. We thus begin with

this purported discrepancy.

       Initially, we reject the Commonwealth’s response that Hudson may be ignored

because the parties did not raise any jurisdictional issue.        The General Assembly

conferred the Commonwealth Court with subject-matter jurisdiction over certain matters,

and “subject-matter delineations must be policed by the courts on their own initiative even

at the highest level.” Bisher v. Lehigh Valley Health Network, Inc., 265 A.3d 383, 400

(Pa. 2021) (quoting Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999)). To the

extent the debate in this case is simply about which court is tasked with adjudicating the

present dispute (as opposed to whether any court can hear the matter), the institutional

interest is somewhat lessened because the General Assembly has authorized this case

to proceed either in the Commonwealth Court or in the relevant courts of common pleas

through the PCRA.7        Nevertheless, this Court could not implicitly sanction the



7 We distinguish Stackhouse on the basis that the parties and this Court agreed that at
least one of the counts belonged in the Commonwealth Court. Moreover, the three-
Justice plurality opinion is not binding, and the three dissenting Justices disagreed with
recharacterizing the complaint. The dissenting Justices opined that the proper course
was to have the monetary damages counts proceed in the courts of common pleas, with
the Commonwealth Court having appellate jurisdiction over those claims once resolved
by the court of common pleas. The controlling vote was cast by Justice Newman, who
opined that the key question was whether the Commonwealth Court, by virtue of having
exclusive original jurisdiction over count one, had ancillary jurisdiction over the remaining
two claims as set forth by Section 761(c). Justice Newman concluded that because “the
General Assembly has expressly removed this variety of claim from the possible



                                      [J-30-2022] - 15
Commonwealth Court adjudicating a case that the General Assembly removed from its

jurisdiction.

       In retrospect, a discussion of jurisdiction in Hudson would have been useful, and

we rectify that omission today. We conclude that when examining the plain language of

Section 761 the Commonwealth Court properly addressed the dispute in Hudson as a

matter within its original jurisdiction. The Hudson petitioner, like the Appellants here, was

serving a LWOP sentence and was denied parole. Hudson then filed a petition for review

in the Commonwealth Court’s original jurisdiction, asking the court to direct the Board to

review him for parole. The Commonwealth Court sustained a demurrer on the grounds

that the Board cannot grant parole to an inmate serving a life sentence. Because Hudson,

like Appellants here, requested that the Board process his parole application, the case

facially supports the Appellants.

       A closer examination, however, reveals that the instant petition and the Hudson

claims are only superficially similar. As discussed later in full detail, the primary distinction

is that Hudson’s request for relief required only a determination of whether his sentence

included an implied minimum of one day, whereas Appellants here seek a determination

that their sentence is illegal. The former type of claim need not be brought under the

PCRA whereas the latter must due to the fact each appellant’s sentence became final

long ago.




cognizance of the Commonwealth Court in the exercise of its original jurisdiction, ancillary
jurisdiction over this matter cannot lie.” Stackhouse, 832 A.2d at 1010 (Newman, J.,
concurring). This case involves no comparable questions of ancillary jurisdiction as the
parties agree that the suit must proceed en toto in either the Commonwealth Court or
under the PCRA.


                                       [J-30-2022] - 16
       As this is a matter of statutory interpretation, we return to the text.       Section

761(a)(1)(i) states that the Commonwealth Court lacks subject-matter jurisdiction over

claims that constitute “actions or proceedings in the nature of applications for a writ of

habeas corpus or post-conviction relief not ancillary to proceedings within the appellate

jurisdiction of the court.” 42 Pa.C.S. § 761(a)(1)(i). The language “in the nature of” signals

that a court is not cabined by the most generic categorization of the requested relief.

Doing so would risk contradicting legislative intent, as creative plaintiffs can mask the

nature of a claim through artful pleading. We have recognized that the captioning of a

pleading does not control. In Commonwealth v. Porter, 35 A.3d 4, 12 (Pa. 2012), we

stated: “Misdesignation does not preclude a court from deducing the proper nature of a

pleading.” (citing Commonwealth v. Abdul-Salaam, 996 A.2d 482 (Pa. 2010)). In Abdul-

Salaam, we stated, “[n]otwithstanding the exclusivity of the PCRA for such collateral

attacks, appellant styled the petition as a ‘Third Protective Petition for Habeas Corpus

Relief.’” Id. at 483-84. We quashed the appeal as interlocutory and indicated that “the

court should decide the serial PCRA petition—styled by appellant as his ‘Third Protective

Petition.’” These cases indicate that a court should examine the arguments and the

requested relief to discern the true “nature” of the claim.

       Thus, Hudson cannot be reduced to the proposition that a claim implicating “parole

eligibility” is automatically included (or excluded) from the Commonwealth Court’s original

jurisdiction. We believe that the starting point for determining the “nature” of a given claim

requires an examination of what effect the requested relief would have in light of the legal

theories offered in support. In short, if the necessary consequence of granting relief

based on the supplied arguments is that the conviction or sentence is undone or otherwise




                                      [J-30-2022] - 17
modified, then the claim is in the “nature of … a writ of habeas corpus or post-conviction

relief[.]”

        Applying this framework to Hudson the claims in that case were not in the nature

of a writ of habeas corpus or post-conviction relief. Had Hudson’s legal theory prevailed,

both his conviction and sentence would remain wholly unchanged. Hudson asserted that

he was eligible for parole because he had reached his minimum sentence of one day.

Because life sentences do not include any minimum, Hudson argued that “he should be

presumed to have a minimum sentence of one day and, as such, that he should

immediately be reviewed for parole.” Id. Hudson pointed out that 42 Pa.C.S. § 9756,

which applies to sentences of total confinement, states that a court “may impose a

sentence to imprisonment without the right to parole” in specified situations, life

imprisonment not among them. 204 A.3d at 398 (quoting 42 Pa.C.S. § 9756(c)). We

agreed that the language was “admittedly somewhat confounding, as it does seem to

imply that, in every other instance besides the four categories mentioned … a sentencing

court may not impose a sentence which omits a parole-eligibility date.” Id. Yet “the sole

statutory directive for courts in imposing a minimum term of total confinement does not

apply to mandatory life sentences.” Id. As a result, trial courts were “unable to specify a

parole-availability date in accordance with law, and unable to omit one in accordance with

law.” Id. We concluded that Hudson “lack[ed] any legal right to parole eligibility” and that

no implied minimum sentence existed. Id. at 399.

        But Hudson would have been eligible for parole if his sentence did include an

implied minimum. More significantly, had we agreed that a minimum sentence was

imposed by operation of law, Hudson’s sentence would not have been modified in any




                                     [J-30-2022] - 18
way. Thus, the predicate condition for merits relief did not involve any disruption of the

underlying sentence. It merely required a judicial determination of whether the sentence

included a presumed minimum. This puts Hudson on the same footing with other cases

that we have determined may proceed outside the PCRA.                  For example, in

Commonwealth v. Martinez, 147 A.3d 517 (Pa. 2016), we examined three appeals, where

each plaintiff sought lesser sexual registration obligations based on a theory of specific

performance of their plea agreements.8 Our Martinez decision concluded that “a court

must determine whether an alleged term is part of the parties' plea agreement. If the

answer to that inquiry is affirmative, then the convicted criminal is entitled to specific

performance of the term.” Id. at 533. Determining whether an alleged term is part of an

agreement is analogous to the Hudson Court’s determination of whether Hudson’s

sentence contained a presumed minimum.

      Further supporting this understanding of Hudson is our order in Brown v.

Pennsylvania Department of Corrections, 81 A.3d 814 (Pa. 2013) (per curiam), wherein

we vacated a Commonwealth Court order and remanded with instructions to transfer to

the court of common pleas. Petitioner David Brown filed a petition for review “alleging

that his confinement … was illegal due to an alleged failure of SCI–Albion to produce a

written sentencing order[.]”   Id.   The Commonwealth Court dismissed for lack of

jurisdiction. While we declined to address the merits of the claim, our decision confirmed

the Commonwealth Court’s determination that per Section 761(a)(1)(i) the action did not

belong in the Commonwealth Court. Instead, the action belonged “in the jurisdiction and



8 While the Martinez decision did not discuss the PCRA, our subsequent decision in
Commonwealth v. Lacombe, 234 A.3d 602, 617 (Pa. 2020), parenthetically noted that the
petitions would have been untimely under the PCRA.


                                     [J-30-2022] - 19
venue of the court of record from which the order of detention came.” Id. at 815. This

was because Brown “initially and principally is testing ‘the legality of [his] commitment and

detention,’ and therefore his petition for review sounded in habeas corpus.” Id. (quoting

Commonwealth ex rel. Bryant v. Hendrick, 280 A.2d 110, 112 (Pa. 1971)) (bracketing in

original). Brown did not specify whether the claim was to ultimately be treated as a PCRA

petition once transferred to the court of common pleas or whether it was the type of claim

for which the PCRA offered no remedy. See Commonwealth v. Judge, 916 A.2d 511,

520 (Pa. 2007) (permitting petition for writ of habeas corpus to proceed outside the PCRA)

(“Appellant's claim concerning his deportation from Canada to face a death sentence falls

outside the intended scope of the PCRA.”). But the core logic underpinning Brown, that

if a claim is testing the legality of commitment it is in the nature of habeas corpus and thus

is not within the Commonwealth Court’s original jurisdiction, is sound.

                                             C.

               These claims test the legality of continued confinement

       Having determined that the Hudson claims were not “in the nature of … a writ of

habeas corpus” and thus properly before the Commonwealth Court, the question remains

whether the same is true of these claims. As with Hudson, we make this determination

by examining the legal theories offered in support and assessing the consequences of

granting relief.

       Beginning with their legal theories, Appellants forward a creative argument by

attempting to divorce parole eligibility from the criminal sentence. But this purported

distinction breaks down when scrutinized. First, Hudson holds otherwise. We explained

that the “minimum sentence merely sets the time after which he is eligible to serve the




                                      [J-30-2022] - 20
remainder of his sentence on parole.” Hudson, 204 A.3d at 396. Our opinion concluded

that the General Assembly did not intend for a trial judge to impose a minimum sentence

when imposing a sentence of life imprisonment. Furthermore, a minimum sentence could

not be presumed. Id. at 398-99. This represents a holding that the General Assembly

intended that for all offenders who are sentenced to life imprisonment, ineligibility for

parole is a part of their sentence. Nor is that outcome surprising as this Court had already

addressed, albeit in cursory fashion, a similar claim. See Commonwealth v. Cornish, 370

A.2d 291, 293 (Pa. 1977) (“[T]o the extent Cornish's argument can be understood as

challenging the legality of [Section] 1102(b) … because it disallows judicial discretion in

sentencing by providing for a mandatory sentence of life imprisonment in all cases of

murder of the second degree, the contention is devoid of merit.”).

       The Dissent states that we “somehow conclude[ ] that Appellants’ judgments of

sentence prohibit parole, which is not what the Crimes Code says.” Dissenting Op. at 4

(Wecht, J.).   The Dissent does not cite authority establishing that the judgment of

sentence is defined solely by the punitive measures specified within the Crimes Code,

and we fail to see why the challenged provision in the Parole Code is not fairly described

as part of the criminal sentence. Cf. Warden, Lewisburg Penitentiary v. Marrero, 417 U.S.

653, 658 (1974) (holding that a section of a repealed statute which had barred parole

eligibility for certain narcotics offenders survived the repeal; “Although, of course, the

precise time at which the offender becomes eligible for parole is not part of the sentence

… it is implicit in the terms of the sentence.”). Certainly, a flat categorical prohibition on

parole that applied the moment Appellants were sentenced to the specified term of life

imprisonment constitutes a punitive measure. Id. at 662 (“[O]nly an unusual prisoner




                                      [J-30-2022] - 21
could be expected to think that he was not suffering a penalty when he was denied

eligibility for parole.”). And if the General Assembly attempted to categorically bar parole

eligibility after-the-fact for a set of crimes, that increased punishment would raise serious

constitutional questions. See Cimaszewski v. Bd. of Prob. & Parole, 868 A.2d 416, 426–

27 (Pa. 2005) (“[I]t is now clear that retroactive changes in the laws governing

parole may violate the ex post facto clause. … The controlling inquiry in determining if

an ex post facto violation has occurred is whether retroactive application of the change in

the law creates a significant risk of prolonging Appellant’s incarceration.”) (quotation

marks, citation, and bracketing omitted). As a result, the legislative intent to forever bar

parole eligibility for all individuals convicted of second-degree murder is best described

as part of the judgment of sentence.9 That explains, of course, why so many litigants


9 The Dissent claims that we hold that “provisions of the Parole Code that govern the
powers of the Parole Board are somehow ‘best described as part of the judgement of
sentence.’” Dissenting Op. at 5 (Wecht, J.). We merely observe that, when the General
Assembly bars parole eligibility for a crime, that punitive measure is part of the judgment
of the sentence.

To the extent the Dissent reads our analysis as universally addressing all crimes, that
incorrectly conflates a legislative judgment that certain offenders may never seek parole
with offenders who the General Assembly say may become eligible for parole. In the
former case, the General Assembly’s clear intent to categorically bar parole eligibility
serves to impose a mandatory minimum of life imprisonment without the possibility of
parole. In the latter cases, a prisoner becomes eligible for parole upon serving the
minimum sentence specified, even though the prisoner may or may not be granted parole
at that time. Thus, the observation that parole does not set aside or affect the sentence,
id. at 8 n.27, is inapt. The cited case speaks to “prisoners who seem capable of
rehabilitation outside of prison walls,” id., but that point has no bearing where the General
Assembly had already decided that Appellants should forever remain behind those walls.
See id. at 3 n.8 (conceding that the General Assembly “intended to ensure that those
convicted of second-degree murder are never to be released on parole.”). The Dissent’s
insistence that the judgment of sentence does not prohibit parole is incompatible with that
legislative intent.     Absent evolving Eighth Amendment cases regarding the



                                      [J-30-2022] - 22
seek relief via the PCRA when a new Eighth Amendment case is decided: the claim is

that their sentence is now (based on the change in law) illegal. See 42 Pa.C.S. § 9542

(“This subchapter provides for an action by which persons convicted of crimes they did

not commit and persons serving illegal sentences may obtain collateral relief.”).

      Nor is it a new notion that the ineligibility for parole when paired with the specified

sentence of life imprisonment operates to impose a mandatory minimum sentence of life

imprisonment without the possibility of parole. Indeed, in Commonwealth v. Cunningham,

81 A.3d 1 (Pa. 2013), which addressed whether Miller would apply retroactively, we

acknowledged that “the Miller majority did not specifically address the question of whether

its holding applies to judgments of sentence for prisoners, such as Appellant, which

already were final as of the time of the Miller decision.” 81 A.3d at 4 (emphasis added).

As then-Chief Justice Castille recognized, the General Assembly had created a

mandatory sentence of life imprisonment without parole.         “Prior to Miller, there was

nothing … to restrict the legislative power to establish a mandatory sentence of life

imprisonment without possibility of parole … as appropriate punishment for a juvenile who

commits murder of the first or second degree.” Id. at 11 (Castille, C.J, concurring).

      Furthermore, accepting Appellants’ description of their parole eligibility as a mere

“condition” with respect to their convictions and yet part of the sentence for other

convictions, including other types of felony murder, would lead to absurd results. For

example, a defendant who commits second-degree murder by means of arson “shall be

sentenced to life imprisonment without right to parole.” 18 Pa.C.S. § 3301(b)(1). The




constitutionality of criminal sentences, these Appellants would have no basis whatsoever
to challenge their inability to seek parole.


                                     [J-30-2022] - 23
inability to receive parole under this statute satisfies the Dissent’s Crimes Code-based

test and thus an individual convicted of that crime could not seek relief in the

Commonwealth Court under the Appellants’ theory. This is an absurd result,10 which

Hudson rightly eschews by treating all individuals serving a sentence of life imprisonment

as ineligible for parole regardless of the statutory language contained within the

underlying crime or other sentencing statutes.11,12 In all cases where a trial court is

required to impose a sentence of life imprisonment, the inability to set a minimum period




10And perhaps an unconstitutional one, as there would seem to be no valid basis to permit
one set of individuals to challenge their parole ineligibility while denying the same to
others even though the General Assembly intended for all to be ineligible for parole.

The Dissent forces its views of the legal issues upon our opinion, claiming that this
observation suggests that the General Assembly could not impose different punishments
for different crimes. Dissenting Op. at 5 n.14 (Wecht, J.). The General Assembly can of
course dictate different punishments for different crimes. The potential infirmity arises
from the fact that we conclude that the General Assembly intended for sentences of life
imprisonment to include, as part of the criminal sentence, a total inability to receive parole.

11   The statutes enacted following Miller are the exception to this. 18 Pa.C.S. § 1102.1.

12 The Dissent claims that this is a “startling admission indeed, and not one that we often
encounter in a judicial opinion.” Dissenting Op. at 5 (Wecht, J.). The “startling” nature of
our observation comes only from the Dissent grafting onto our opinion its view that a
judgment of sentence is solely defined by the punishment specified within the Crimes
Code—a position that we reject. To be clear, we do not blithely ignore statutory language.
Instead, we merely hold that regardless of whether the General Assembly chose to
explicitly insert the words “without parole” within the Crimes Code the various statutory
provisions, working together, operate as a matter of law to impose a sentence of life
imprisonment without the possibility of parole. The Dissent does not say what else a
categorical bar on parole eligibility would possibly be if not a punitive sanction flowing
from the criminal conviction (i.e., a sentence), nor does it explain how Eighth Amendment
cases have any bearing on the legal issue presented if Appellants are not in fact attacking
their criminal sentences.


                                       [J-30-2022] - 24
of incarceration means that by operation of law the offender is serving a mandatory

sentence of life imprisonment without parole.

       Second, the case law that Appellants rely upon to support the merits of their claim

all involve the constitutionality of criminal sentences. Appellants’ papers are replete with

references to United States Supreme Court case law describing the Eighth Amendment’s

proportionality component. The Eighth Amendment prohibits “cruel and unusual

punishments,” and, for the most part, decisions interpreting the Eighth Amendment

“consider punishments challenged not as inherently barbaric but as disproportionate to

the crime.” Graham v. Florida, 560 U.S. 48, 59 (2010). The proportionality concept is

rooted in the concept that “punishment for crime should be graduated and proportioned

to offense.” Weems v. United States, 217 U.S. 349, 367 (1910).

       Proportionality challenges “fall within two general classifications.” Graham, 560

U.S. at 59. The first type is challenges to a sentence’s length given all the circumstances

of a case. Id. The second involves categorical challenges, i.e., a particular penalty is

barred in some circumstances. Prior to Graham, categorical challenges involved only the

death penalty, and those analyses further broke down into (1) whether the conduct

warranted the death penalty; See, e.g., Enmund v. Florida, 458 U.S. 782 (1982) (holding

that death penalty is categorically prohibited for juveniles who commit nonhomicide

offenses); Kennedy v. Louisiana, 554 U.S. 407 (2008) (holding that death penalty is

unconstitutionally excessive penalty for crimes against individual persons where death

did not occur; striking down statute authorizing death penalty for rape of a child under

twelve), or (2) whether some characteristic inherent to the class of offender renders them

ineligible for the death penalty; See, e.g., Ford v. Wainwright, 477 U.S. 399 (1986)




                                     [J-30-2022] - 25
(barring capital punishment upon insane prisoners); Atkins v. Virginia, 536 U.S. 304

(2002) (barring death penalty for intellectually disabled individuals); Roper v. Simmons,

543 U.S. 551 (2005) (barring death penalty for offenders who committed homicide as

juvenile). Graham marked the first time that the court considered a categorical challenge

to a term-of-years sentence; the high Court held that a juvenile cannot be sentenced to

LWOP for a nonhomicide offense. See Miller, 567 U.S. 460 (holding that mandatory

sentence of LWOP for juvenile homicide offender is unconstitutional); Jones v.

Mississippi, __ U.S. __, 141 S. Ct. 1307, 1315 (2021) (holding that “permanent

incorrigibility is not an eligibility criterion akin to sanity or a lack of intellectual disability,”

and thus no separate factual finding is required before sentencing juvenile homicide

offender to LWOP).

       Appellants wish to extend this case law to mandatory LWOP sentences.

Appellants’ Brief at 8 (“Appellants seek an analogous application of the longstanding

jurisprudence designating those who did not take a life or intend to take a life as having

categorically diminished culpability to Pennsylvania's complete prohibition on any

meaningful opportunity for release from prison.”).             In terms of these precedents,

Appellants lodge a categorical challenge to a term-of-years sentence.13                   Id. at 35

(maintaining that Section 6137(a)(1) is unconstitutional “as applied to Appellants due to

their categorically-diminished culpability because they did not take a life or intend to take



13 We need not go into detail on the merits of their claims, but at various times the petition
for review alluded to an as-applied challenge instead of a categorical. See Graham, 560
U.S. at 91-94 (Roberts, C.J., concurring) (rejecting categorical ban on LWOP for
nonhomicide offender but concluding that, under the circumstances of the particular case,
the sentence was grossly disproportionate).



                                         [J-30-2022] - 26
a life[.]”). As Graham recognized, an assertion that “a particular type of sentence as it

applies to an entire class of offenders who have committed a range of crimes” is

unconstitutional attacks the “sentencing practice itself[.]” Id. at 61. Indeed, these Eighth

Amendment precedents are simply irrelevant unless Appellants are challenging the

“sentencing practice” scheme in Pennsylvania that results in their ineligibility for parole.

In Montgomery v. Louisiana, 577 U.S. 190, 201 (2016), the United States Supreme Court

held that States must give retroactive effect to Miller because the case “eliminated [the]

State's power to … impose a given punishment.” Appellants seek to build on these cases

by eliminating the Commonwealth’s ability to impose their punishment, i.e., they challenge

the legality of their sentence. As Hudson made clear, “in view of the mandatory nature of

the life sentence associated with his offense, [the trial court] was required to sentence

Appellant to life without parole.” Hudson, 204 A.3d at 399. This is a “sentencing practice”

that yields a mandatory LWOP sentence, which renders the Appellants categorically

ineligible for parole.   Appellants are free to challenge the constitutionality of that

sentencing practice, but at the end of the day the arguments supporting the instant petition

for relief principally test the legality of Appellants’ continuing confinement in light of

evolving Eighth Amendment law.

       The Miller Court readily understood that our Crimes Code and Parole Code work

in tandem to supply a sentence of life imprisonment without parole, with parole ineligibility

a part of the sentence itself. “Of the [twenty-nine] jurisdictions mandating life without

parole for children, more than half do so by virtue of generally applicable penalty

provisions, imposing the sentence without regard to age.” Miller, 567 U.S. at 486. In the

accompanying footnote, the Court listed Pennsylvania as one of those jurisdictions, citing




                                      [J-30-2022] - 27
18 Pa. C.S. §§ 1102(a), (b), and 61 Pa. C.S. § 6137(a)(1). Id. at n.13. These “generally

applicable penalty provisions” plainly result in a mandatory sentence of not just life

imprisonment, but of life imprisonment without parole and reflect a legislative

determination that offenders who receive a life sentence may never be released through

the Board’s parole process. Indeed, the United States Supreme Court used the term

“sentencing scheme” as opposed to “a sentence of life in prison without parole,”

recognizing that many jurisdictions, including this Commonwealth, impose the punitive

measure of forever barring parole eligibility through statutes that jointly operate to ensure

an offender is ineligible for release. Id. at 479 (“We therefore hold that the Eighth

Amendment forbids a sentencing scheme that mandates life in prison without possibility

of parole for juvenile offenders.”) (emphasis added). The term “scheme” captures the

fundamental point that “mandatory sentencing schemes … by definition remove a judge’s

or jury’s discretion.” Id. at 483 n.10. Obviously, the same is true here. The trial judge

was barred from imposing anything other than life imprisonment, and, in turn, the Parole

Code ensures that these offenders are ineligible for parole. Our “sentencing scheme”

therefore results in a sentence of life imprisonment without parole, not simply life

imprisonment.14 We thus find Appellants’ argument that their ineligibility of parole is not

part of the “true” sentence to be unavailing.


14 This is not a novel concept. For example, in Michigan, pre-Miller adult offenders were
treated no differently than juveniles whose cases were adjudicated in the adult courts.
“Because an adult convicted of first-degree murder ‘shall be punished by imprisonment
for life,’ MCL 750.316(1), and is not eligible for parole, MCL 791.234(6)(a), defendants
were ultimately sentenced to terms of life without parole.” People v. Carp, 852 N.W.2d
801, 812 (Mi. 2014). Thus, even though the Michigan statute specified only a sentence
of “life imprisonment,” the court acknowledged that the actual sentence was life without
parole. As stated by the Supreme Court of Louisiana:



                                      [J-30-2022] - 28
                                            D.

                                 Analogous federal law

       Our analysis tracks the federal cases relied upon by Appellants, which deal with

the interaction of 42 U.S. § 1983 and the federal habeas corpus statute. Both statutes

“provide access to a federal forum for claims of unconstitutional treatment at the hands

of state officials, but they differ in their scope and operation.” Heck v. Humphrey, 512

U.S. 477, 480 (1994). As relevant here, a “potential overlap” occurs when a state prisoner

files a Section 1983 claim but “challenges the fact or duration of his confinement and

seeks immediate or speedier release[.]” Id. at 481. These claims “may come within the

literal terms of [Section] 1983” by asserting a deprivation of constitutional rights but may

nonetheless be barred due to the overlap with the habeas statute. Heck was an example

of a suit barred due to that overlap. Heck, serving a prison sentence based on a

conviction for voluntary manslaughter, filed a Section 1983 claim seeking monetary

damages from prosecutors and a police investigator, alleging that the officials committed

various constitutional violations during the prosecution of his case, including knowingly

destroying exculpatory evidence.     Heck argued that the claim could proceed under

Section 1983 because he did not seek release from custody. Heck had relied on Preiser




              In a similar situation, this Court noted that since Section
              15:574.4(B) provides unequivocally that no inmate serving a
              life sentence shall be eligible for parole, parole consideration
              would be withheld from the defendant, by operation of law,
              despite the fact that the applicable penalty provision did not
              include the words “without benefit of parole.”

Bosworth v. Whitley, 627 So. 2d 629, 635 (La. 1993). The same is true here: by operation
of law parole was withheld from these Appellants, and any challenge to that statutory bar
necessarily seeks to challenge the legality of their continued confinement.

                                     [J-30-2022] - 29
v. Rodriguez, 411 U.S. 475 (1973), which stated in dictum that a Section 1983 suit could

proceed if only monetary damages are at issue. The Heck Court disavowed that theory.

“That statement may not be true, however, when establishing the basis for the damages

claim necessarily demonstrates the invalidity of the conviction.” Heck, 512 U.S. at 481-

82. If so, the plaintiff is attacking the fact or length of confinement and the claim must

follow the habeas corpus procedures.

       That follows our analysis today. As in Heck, Appellants’ petition for relief does not

explicitly seek immediate release from custody nor a declaration that their sentences are

unconstitutional. But the inevitable consequence of extending the Eighth Amendment

case law to Appellants would result in a holding that their mandatory sentences of life

imprisonment without parole are unconstitutional. The same was true in Heck. Even

though the litigant did not directly challenge the conviction, the Heck Court recognized

that a successful Section 1983 claim for damages would have that effect.

              [W]hen a state prisoner seeks damages in a § 1983 suit, the
              district court must consider whether a judgment in favor of the
              plaintiff would necessarily imply the invalidity of his conviction
              or sentence; if it would, the complaint must be dismissed
              unless the plaintiff can demonstrate that the conviction or
              sentence has already been invalidated. But if the district court
              determines that the plaintiff's action, even if successful,
              will not demonstrate the invalidity of any outstanding criminal
              judgment against the plaintiff, the action should be allowed to
              proceed, in the absence of some other bar to the suit.

Id. at 487 (footnote omitted).

       Requiring courts to “consider whether a judgment in favor … would necessarily

imply the invalidity of his conviction or sentence” requires a court to consider the result in

light of the arguments presented. In fact, the case that Appellants rely on proves the

point. In Hill, the United States Court of Appeals for the Sixth Circuit addressed various



                                      [J-30-2022] - 30
claims stemming from a suit filed in 2010 by numerous juvenile offenders which correctly

anticipated the outcomes in Miller and Montgomery. The litigants raised several claims,

including, as pertinent here, a categorical claim that juvenile offenders can never be

sentenced to LWOP for homicide offenses, and a separate claim that the available

“policies and procedures” for parole were constitutionally defective. The former count

was barred by the holding in Heck, while the latter was not. The former “functionally asks

us to declare sentences of life without parole for juvenile offenders unconstitutional. Such

a ruling would necessarily implicate the duration of Plaintiffs' impending sentences by

imposing a ceiling, and Heck therefore requires Plaintiffs to follow a different legal path to

obtain the relief.” Hill, 878 F.3d at 208-09. The latter claim, however, could proceed

under Section 1983.

       Appellants quote the disposition of the latter claim but ignore the first. The flaw in

that selectivity is that the latter claim could proceed only because of Montgomery’s

holding that Miller was a substantive rule that must be given retroactive effect by the

States. Montgomery, 577 U.S. at 201 (“Substantive rules … place certain criminal laws

and punishments altogether beyond the State's power to impose. It follows that when a

State enforces a proscription or penalty barred by the Constitution, the resulting

conviction or sentence is, by definition, unlawful.”). Thus, a substantive rule has “the

automatic consequence of invalidating a defendant's conviction or sentence.”               Id.

(emphasis added). Indeed, the Hill Court’s discussion of this count approvingly cited a

case that involved a prisoner who “had been convicted of possession of more than 650

grams of cocaine and was made technically eligible for parole when the Michigan

Supreme Court eliminated a parole limitation for possession offenses[.]” Hill, 878 F.3d at




                                      [J-30-2022] - 31
209. Thus, those claims could proceed under Section 1983 only because the criminal

sentence had already been invalidated. Heck, 512 U.S. at 487 (stating that “the complaint

must be dismissed unless the plaintiff can demonstrate that the conviction or sentence

has already been invalidated”). There is no case holding that Appellants’ sentences are

automatically invalidated. Appellants seek to have the Commonwealth Court issue that

holding. The General Assembly, however, deprived the Commonwealth Court of the

needed subject-matter jurisdiction to do that since the PCRA is the only venue available

for these litigants.15



15 The Dissent fears that “future legislative reforms will now be hamstrung” by our holding
that the ineligibility of parole is deemed part of the judgment of sentence. Dissenting Op.
at 13 (Wecht, J.). Our holding recognizes that the General Assembly was empowered to
set the punishment for second degree murder as life imprisonment without the possibility
of parole, and that the PCRA reflects its judgment that the timeframe for seeking collateral
relief from those sentences was deliberately curtailed.

Nothing we say today addresses the General Assembly’s “ability to expand parole
eligibility to lifers with a simple change to the Parole Code.” Id. at 14. We acknowledge
that in Commonwealth v. Sutley, 378 A.2d 780 (Pa. 1977), this Court addressed a statute
permitting offenders who were convicted under a harsher statute the right to be
resentenced under a more lenient amended statute. The Sutley Court held that the
statute was unconstitutional by violating the separation of powers. Again, these issues
go far beyond the limited issue presented here and we thus briefly note only that the
Sutley decision has been criticized for its focus on the judiciary’s authority. See Villani v.
Seibert, 159 A.3d 478, 487 n.6 (Pa. 2017) (“We note that several Justices, as well as
other judges and commentators, have expressed substantial discomfort with decisions,
such as Sutley, which have evaluated legislative social policy judgements having broad-
scale, substantive impacts mainly in terms of a concern for judicial power.”). Moreover,
the Sutley decision was largely concerned with the fact the judge had previously
exercised judicial discretion. 378 A.2d at 786 (“The judicial discretion is the determination
of the period of control over the person of the offender in view of the nature of the crime,
the background of the defendant and the other pertinent considerations for such a
decision.”). Those concerns have no applicability where the General Assembly had
completely removed that discretion in the first place by enacting a statutory scheme
resulting in a mandatory minimum of life imprisonment without parole. In sum, whatever



                                      [J-30-2022] - 32
                                             IV.

                                       Conclusion

       If the Commonwealth Court credited the legal theories argued in support of the

parole eligibility claims, it would necessarily invalidate the criminal punishment imposed

by our “sentencing practices.” Appellants’ sentences can, of course, be challenged.

Because each Appellant’s sentence became final long ago, those challenges must

proceed, as Appellants admit, under the PCRA. Appellants’ Brief at 31 (“If Appellants are

indeed attacking their sentences as the Commonwealth Court found, then their

challenges must be brought under the PCRA.”).16 Accordingly, we affirm.17




the merits of these points and distinctions, this case does not involve legislative reforms
to LWOP sentences.
16 Judge Leadbetter’s dissenting opinion observed that any PCRA petitions filed by these

Appellants “have been time-barred for many years and when they were timely, the pled
circumstances which now give rise to potential Eighth Amendment claims did not exist.”
Scott, 256 A.3d at 496 (Leadbetter, J., dissenting). The “potential Eighth Amendment
claims” did exist, they were merely foreclosed, then and now, by precedent. The PCRA
exists to provide finality to the criminal process and the General Assembly did not intend
to permit an end-run around the time-bar through creative pleading.

17We decline to remand the case to the Commonwealth Court with directions to transfer
the petitions to the relevant courts of common pleas, as set forth by the Judicial Code:

              If an appeal or other matter is taken to or brought in a court or
              magisterial district of this Commonwealth which does not
              have jurisdiction of the appeal or other matter, the court or
              magisterial district judge shall not quash such appeal or
              dismiss the matter, but shall transfer the record thereof to the
              proper tribunal of this Commonwealth[.]

42 Pa.C.S. § 5103. We believe that transfer is not warranted because Appellants
concede that their petitions would be dismissed as untimely. As there is no possibility
that the result would be any different, judicial economy dictates that we affirm the order.

                                     [J-30-2022] - 33
Chief Justice Todd and Justice Dougherty join the opinion.

Justice Mundy files a concurring opinion.

Justice Wecht files a dissenting opinion.

The Late Chief Justice Baer did not participate in the decision of this matter.

Justice Brobson did not participate in the consideration or decision of this matter.




                              [J-30-2022] - 34